Conviction is for possession of liquor for purpose of sale in dry area; punishment, a fine of $150.00 and confinement in the county jail for sixty days.
The record fails to show that notice of appeal was given and entered upon the minutes of the trial court. In the absence of such a showing, this Court is without jurisdiction to hear and determine matters sought to be presented for review. See Long v. State, 3 Tex.Crim. Rep.; Lenox v. State,55 Tex. Crim. 259; Roberts v. State, 99 Tex.Crim. Rep.; Article 827, C. C. P. *Page 564 
The attempted appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.